—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered December 14, 1994, convicting him of menacing in the second degree (two counts), criminal mischief in the fourth degree, and harassment in the second degree, upon a jury verdict, and imposing sentence.
*349Ordered that the judgment is affirmed.
Under the circumstances of this case, the defendant’s absence from a sidebar discussion with a prospective juror during voir dire did not violate his fundamental right to be present at a material stage of the trial. The sidebar discussion was with a prospective juror who raised his hand after the court inquired whether anyone knew the Trial Judge. The defendant was thus aware of the basis for the discussion, and his absence therefrom does not require reversal (see generally, People v Roman, 88 NY2d 18; People v Velasco, 77 NY2d 469).
The defendant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.